DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections  
Claim 10 is objected to because of the following informalities:  the word “of” on the second line of this claim should be changed to the word “to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. (US 2018/0208876 A1).
Regarding claims 1-9, Man teaches a method of cleaning textiles, fabrics or laundry; [8-12, 35, clm. 8], and a composition forming micro-emulsion with the soil(s) 
Comprising one or more extended chain nonionic surfactant of  R--[L]x-[O--CH2--CH2]y wherein L is a linking group such as poly-propylene oxide (PO), such as C10(PO)8-(EO)x wherein x is 3, 6, 8 or 10; [14, 54-55], in the amounts of 40-80 w%; [108], with the property of forming micro-emulsion at temperatures identical (80 ºF to 90ºF, 120 ºF to 160 ºF, 150 ºF to 185 ºF and 165-190 ºF) to that of instant claims (3-5) ; [Claims 10-13]. It should be noted that the above wide range of micro-emulsion forming capability of the surfactant is dependent, or a function of, the number or EOs (ethylene oxides) in the above nonionic surfactant, which is anticipated by Man as well; [66].  Composition comprises source(s) of alkalinity in the amounts of 30-80 w%; [108].  Composition further comprises co-surfactants (as defoamer by Man`) such as EO/PO block copolymers in the amounts of 40-90 w%; [91, 93]. Note that (for claim 7) the instantly claimed “extended surfactant/alkalinity” ratio of 2:1 to 1:6 by calculating the ratio of corresponding amount of each component (mentioned above) is well anticipated.
	Regarding claims 10-13, with respect to (claims 10-11) ratios of extended surfactant to co-surfactant (as defoamer by Man) range of 1:5 to 5:1 is well covered and anticipated. Man teaches (claims 12-13) that composition is effective in removing soils, including non-transfat types, from textiles by micro-emulsion formation as result; [35, 195, claim 8].
Claims 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. (US 2018/0208876 A1).
Regarding claims 27-35, Man teaches a method of cleaning and removing oils and trans-fats from polyester materials of textiles, fabrics or laundry; [8-12, 35, claim. 8], and a composition forming micro-emulsion with the soil(s) Comprising one or more extended chain (guerbet) nonionic surfactant of  R--[L]x-[O--CH2--CH2]y wherein L is a linking group such as poly-propylene oxide (PO), such as C10(PO)8--(EO)x wherein x is 3, 6, 8 or 10 (construed as average ethoxylation degree); [14, 54-55], in the amounts of 40-80 w%; [108], with the property of forming micro-emulsion at temperatures identical (80 ºF to 90ºF, 120 ºF to 160 ºF, 150 ºF to 185 ºF and 165-190 ºF) to that of instant claims (28-30, 32 & 34); [Claims 10-13]. It should be noted that the above wide range of micro-emulsion forming capability of the surfactant is dependent, or a function of, the number or EOs (ethylene oxides) in the above nonionic surfactant, which is anticipated by Man as well; [66].  

Response to Arguments
Applicant's arguments filed 2022/04/29 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument (page 7) that “Man is directed to synergistic combinations of extended chain surfactants which can form microemulsions without the need for a linker or a cosurfactant. Man, Abstract. According to Man, certain optimized non-ionic surfactants, like C10 Guerbet alcohol alkoxyaltes, can be used as a rinse agent or defoaming agent which form microemulsions without the need of linker cosurfactants. Man, [0014], [0015]”,  it should be noted that;  I)-  the presumed difference, due to lack of need for linker cosurfactant”, between the instantly claimed composition and that of Man is not commensurate with scope of the instant claims and thus are/were examined according to their stated limitations.  2)- Furthermore the question of need or lack of need for the linker cosurfactant is identically a considered issue and is similarly addressed in applicant’s disclosure; [Pg.Pub:  11, 14, 15, 61].  Argument is not persuasive.  
B-  In response to applicant’s argument (page 7-8) that “Man does not specifically disclose a method for removing soils from a polyester textile, or a method for removing oils and transfats from soiled spun polyester, comprising contacting said polyester textile with a composition comprising the claimed extended chain nonionic surfactant: R-[PO]x-[EO]y wherein R is C10 Guerbet, x is 8 and y is the average degree of ethoxylation ranging from 3 to 10. Man generally discloses the claimed extended surfactants for forming liquid single-phase microemulsions in various products such as lubricants, suntan lotions, pharmaceutical applications, hair products, petroleum products, lubrication products for various personal and engineering purposes, detergents, fertilizers, medicines, paints, plastics, synthetic fibers, and synthetic rubber. Man, [0069], [0070]. Man discloses the claimed C10 Guerbet specifically in rinse aids. Man, {J [0187], [0195]”, it should be noted that:  I)- the composition of Man is identical to the instantly claimed one and therefore it is inherent that would be identically capable of removing soil from a polyester textile. Note that: it has been held that a recitation with respect to the manner in which a claimed article, or composition, is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitation.  Ex parte Masham, 2 USPQ2d 1647 (1987), [MPEP 2114, R-1].    II)- Man teaches very clearly that the composition is employed in a method of removing soil from variety of fabric material including “synthetic fibers, polyester fibers”; [35], thus including polyester textile as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/07/24

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767